Citation Nr: 0525771	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  02-05 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals, 
left malar bone fracture.

2.  Entitlement to a compensable evaluation for left 
herniorrhaphy residuals.

3.  Entitlement to service connection for rectal prolapse as 
secondary to service-connected left malar bone fracture 
residuals.

4.  Entitlement to service connection for partial gastrectomy 
from duodenal ulcer disease as secondary to service-connected 
left malar bone fracture residuals.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from October 1960 to December 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran appeared at a Board Hearing in March 2005 before 
the undersigned Acting Veterans Law Judge, who is designated 
by the Chairman of the Board to conduct the hearing pursuant 
to 38 U.S.C.A. § 7101(c) (West 2002).  A transcript of the 
hearing testimony is associated with the claim file.

A December 2001 rating decision granted entitlement to 
service connection and a separate evaluation for scar, 
painful on examination, as part of the service-connected left 
herniotomy residuals.  The veteran's Notice of Disagreement 
was to the evaluation of the residuals without further 
specificity.  At the Board hearing, the veteran and his 
representative related that the disagreement is with the 
underlying hernia condition and not the separate rating for 
the scar residual.  Thus, the Board does not deem the 
evaluation of the scar residual to be a part of the veteran's 
appeal and has styled the issues of the case as reflected on 
the cover sheet.

At the hearing, the veteran and his representative placed 
informal claims on the record for entitlement to service 
connection for a kidney disorder and depression as secondary 
to the left malar fracture residuals, as well as on a direct 
basis as a result of the 1962 in-service motor vehicle 
accident.  The Board notes that the claim file reflects 
claims for these disorders have previously been denied.  
Thus, the referenced claims are referred to the RO as 
informal claims to reopen previously denied claims on the 
basis of new and material evidence for proper development and 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The veteran relates that his hernia repair residuals are more 
severe than reflected on his last examination.  The veteran 
is entitled to a new VA examination where there is evidence 
that the condition has worsened since the last examination.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

In February 1962, the veteran was injured in a motor vehicle 
accident (MVA).  The DD Form 481-3, Clinical Record Cover 
Sheet, reflects his injury as a fracture, compound, 
comminuted, left maxilla, with no artery or nerve 
involvement.  It was treated with a surgical reduction of the 
fracture.  The veteran related at the hearing, however, that 
he sustained injury to his upper body as well as to his face, 
and that he was hospitalized at the U.S. Army Hospital, Ft. 
Campbell, Kentucky, for some two to three weeks.

The service medical records associated with the claim file 
reflect no in-patient treatment records.  Further, due to the 
circumstances of his separation from active service, the 
veteran did not undergo a physical examination at separation.  
The basis the veteran asserted for association of his 
gastrointestinal disorder, status-post-surgery, with the MVA 
is that the accident and the subsequent treatment left him 
unable to properly chew his food, which caused his digestive 
symptomatology, to include stomach symptomatology.  The Board 
notes that dental examinations of record appear to have found 
no abnormality, but the August 2004 VA sinus examination 
report makes reference to an absence of a normal bite due to 
missing teeth.  Further, the claim file reflects no record of 
a nexus opinion by a dental or oral surgeon examiner as 
concerns any relationship with the 1962 accident and 
treatments related to it.  The Board further notes that parts 
of the examiner's handwritten findings at the January 2004 
dental examination are illegible.  The August 2004 
examination report also reflects that the examiner opined 
that there was a relationship between the veteran's current 
sinus disorder and the injury he sustained in the MVA, 
provided he had not undergone a septoplasty in the interim.

The veteran also related at the hearing that he receives 
benefits from the Social Security Administration (SSA), but 
the claim file reflects no evidence of any SSA records.  Once 
the VA is put on notice that the veteran is in receipt of 
such benefits, the VA has a duty to obtain any existing SSA 
records.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Masors v. Derwinski, 2 Vet. App. 181 (1992).

Accordingly, the case is REMANDED for the following:

1.  The veteran should be afforded a VA 
examination by an appropriate examiner to 
determine the current severity of his 
hernia repair residuals.  The claim 
folder should be made available to the 
examiner for review as part of the 
examination.

2.  The RO should obtain from the SSA the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

3.  The RO should inquire of the 
National Personnel Records Center (NPRC) 
as to whether there are clinical and 
other in-patient records related to the 
veteran generated by the Army Hospital, 
Ft. Campbell, Kentucky, for the period 
February 1962.  If so, any available 
clinical records should be obtained and 
associated with the claim file.

4.  The RO should contact the veteran 
and inquire if he had a septoplasty or 
other sinus related surgery at a non-VA 
medical facility and by a non-VA 
provider.  If so, obtain the necessary 
information and release from the veteran 
so that those records may be obtained.

As concerns all medical records obtained 
and associated with the claim file, the 
RO should endeavor to avoid further 
association of duplicative records with 
the claim file.

5.  If in-patient records are obtained 
from the NPRC, or another source, and 
associated with the claim file, the RO 
should arrange for a comprehensive 
medical review by an appropriate 
examiner(s).  Request the examiner(s) to 
determine the nature and extent of the 
injuries sustained by the veteran in the 
1962 MVA and to render an opinion as to 
whether it is at least as likely as not 
(probability of at least 50 percent) 
that any of the veteran's current 
symptomatology is related to the 1962 
MVA.  Per the comments in the August 
2004 sinus examination report, the 
review should include the examiner's 
opinion as to whether any subsequent 
facial or sinus surgery, to include a 
septoplasty, was causally related to the 
1962 MVA.  A full explanation and 
factual basis should be provided for any 
opinion rendered.  If the examiner(s) is 
unable to render an opinion without an 
examination, the RO should arrange the 
appropriate examination.  Should the 
examiner(s) be unable to render an 
opinion on a basis other than 
speculation or conjecture, that fact 
should be reported for the record.

6.  Regardless of whether additional 
records are associated with the claim 
file, the RO should arrange for a 
comprehensive review of the claim file 
by an appropriate examiner(s) to 
determine whether the veteran's left 
malar fracture impacted his ability to 
chew his food properly.  Request the 
examiner(s) to render an opinion on that 
matter and, if so, whether it is at 
least as likely as not (probability of 
at least 50 percent) that such impact on 
the ability to chew his food is causally 
related to his digestive symptomatology, 
to include the gastrectomy.  If the 
examiner(s) is unable to render an 
opinion without an examination, the RO 
should arrange the appropriate 
examination.

The RO should request the examiner(s) to 
cause the report of all findings to be 
typed to avoid future instances of 
illegibility.

7.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the last supplemental 
statement of the case (SSOC) in light of 
all the other evidence of record.  To 
the extent that any benefit sought on 
appeal remains denied, issue the veteran 
a SSOC and, if all is in order, return 
the case to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	STEVEN D. REISS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

